USCA4 Appeal: 21-7248     Doc: 14        Filed: 01/25/2022   Pg: 1 of 3




                                           UNPUBLISHED

                             UNITED STATES COURT OF APPEALS
                                 FOR THE FOURTH CIRCUIT


                                             No. 21-7248


        DEMOND ANTOINE WHITE,

                           Plaintiff - Appellant,

                     v.

        GEORGE SCHAEFER, JR. III; NICOLE E. JANICKI, Detective, NPD (31043);
        CHRISTOPHER W. ROCCIO, Detective, NPD (29301); MUNICIPALITY CITY
        OF NORFOLK, City of Norfolk, VA; THE NORFOLK POLICE DEPARTMENT,
        Norfolk Police Department; JESSICA SCHECK, Norfolk Deputy Clerk; SARAH
        SOSA, Norfolk Deputy Clerk; KIMBERLY HUTSON, City of Norfolk Magistrate;
        PHILIP G. EVANS, Deputy Commonwealth Attorney; KATHERINE D. CURRIN,
        Court Appointed Attorney; JOHN DOYLE, Circuit Court Judge; JERRAULD
        JONES, Circuit Court Judge; JOSEPH MIGLIOZZI, Circuit Court Judge; JOHN
        DOE, (Rink); JOHN DOE, (Lightfoot); JOHN DOE, (Martin); ADAM
        CRYDERMAN, Detective, Norfolk Police Department; MICHAEL COSCOA,
        Detective, Norfolk Police Department; ROMAN C. SANTA DOMINGO, Detective,
        Norfolk Police Department; THERESE C. MOYNIHAM, Forensic Scientist; DON
        MICHAEL CUNNIS, Forensic Scientist; JOHN DOE, (West) Sheriff at Norfolk City
        Jail; MARY JANE HALL, Circuit Court Judge; ERICA WILLIAMS, Sheriff at
        Norfolk City Jail; JOHN DOE, (Middleton) Sheriff at Norfolk City Jail;
        EMMANUEL V. ZABLAN, Detective, Norfolk Police Department; STEVAN J.
        HAGG, Detective, Norfolk Police Department; JOSE RAMON OYOLA, Detective,
        Norfolk Police Department,

                           Defendants - Appellees.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. Liam O’Grady, Senior District Judge. (1:21-cv-00164-LO-IDD)


        Submitted: January 20, 2022                                Decided: January 25, 2022
USCA4 Appeal: 21-7248      Doc: 14         Filed: 01/25/2022    Pg: 2 of 3




        Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Demond Antoine White, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 21-7248         Doc: 14      Filed: 01/25/2022     Pg: 3 of 3




        PER CURIAM:

               Demond Antoine White appeals the district court’s order dismissing his 42 U.S.C.

        § 1983 complaint under 28 U.S.C. § 1915A(b). We have reviewed the record and find no

        reversible error. Accordingly, we affirm the district court’s order and deny White’s motion

        to assign counsel. We dispense with oral argument because the facts and legal contentions

        are adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                      AFFIRMED




                                                    3